By the Court.
Section 5176 of the revised statutes makes it a ground of principal challenge that a person called as a talesman has already served as a talesman, in the trial of any cause in any court of record within the preceding twelve months. By a subsequent act, passed March 29, 1880, to-amend sections 6, 12 and 14 of an act passed May 7, 1877 (74 Ohio L. 218), the ground of challenge above named is omitted. The act so amended was not included in the revised statutes, nor does it appear to have been repealed by the revision. Held, that section 5176, above named, was not affected by the act of March 29, 1880.

Judgment reversed a/nd caMse rema/ndedfor a new trial.